Title: To James Madison from William Brown, 31 December 1816
From: Brown, William
To: Madison, James



Cynthiana Dec. 31st. 1816

The death of the late Honble. H. Innis, having produced a vacancy in the District Court of the United States for the State of Kentucky, and no appointment having yet been made, has induced a belief that further information, of the relative pretensions of the candidates, is desired.  I reside at Cynthiana; And practice law in the adjacent country, and Since the vacancy has happened, have heard much, and thought Some upon the Subject.  The public Sentiment is overwhelming in favor of Mr. Trimble; and it is based upon his great worth as a man, and his celebrity as a Lawyer and Judge.  I am with high consideration and respect Your’s &c.

Wm. Brown

